IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-444

                                        No. COA21-328

                                       Filed 5 July 2022

     Durham County, No. 19 CVS 3039

     JOSE CABRERA and JOSE CABRERA JR., Plaintiffs,

                   v.

     HARVEST STREET HOLDINGS, INC.; SHOP & GO, LLC; WALTER CABRERA;
     LUCIANO CABRERA; and GREGORIO PAZ, Defendants.


           Appeal by Plaintiffs from orders entered 25 July 2019 and 24 February 2021

     by Judge Orlando F. Hudson, Jr. in Durham County Superior Court. Heard in the

     Court of Appeals 12 January 2022.


           Austin Law Firm, PLLC, by John S. Austin, for Plaintiff-Appellants.

           Roberti, Wicker, Lauffer & Cinski, P.A., by Samuel Roberti, for Harvest Street
           Holdings, Inc, Walter Cabrera, and Gregorio Paz, Defendant-Appellees.


           WOOD, Judge.


¶1         Jose Cabrera (“Plaintiff Cabrera”) and Jose Cabrera Jr. (“Plaintiff Cabrera

     Jr.”) (collectively, “Plaintiffs”) appeal from an order granting summary judgment to

     Defendants.    Plaintiffs also appeal a separate order denying their motion for a

     temporary restraining order and a preliminary injunction. On appeal, Plaintiffs

     argue 1) a genuine issue of material fact exists concerning the validity of a purported

     transfer of the property in dispute (the “Property”), and 2) the trial court erred in
                           CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                          2022-NCCOA-444

                                         Opinion of the Court



     denying their motion for a temporary restraining order and preliminary injunction.

     After a careful review of the record and applicable laws, we affirm the orders of the

     trial court.

                          I.   Factual and Procedural Background

¶2          In 2004, Plaintiff Cabrera rented a portion of the Property from Nelson

     Banegas.       Six years later, Plaintiff Cabrera also began renting a portion of the

     Property from Shop & Go, LLC (“Defendant Shop & Go”). Plaintiff Cabrera began

     operating his auto mechanic shop, CGM Cabrera, there.

¶3          At some point thereafter, Defendant Shop & Go’s owner, Grady “Buddy”

     Harris, became interested in selling the Property to Plaintiff Cabrera.      Plaintiff

     Cabrera discussed this opportunity with his family members, Luciano Cabrera

     (“Defendant Luciano”) and Walter Cabrera (“Defendant Walter”), and ultimately

     asked them to join him in the purchase of the Property.

¶4          After negotiations, Defendant Shop & Go entered into an option to purchase

     contract for the Property with Plaintiff Cabrera, Defendant Luciano, and Defendant

     Walter on April 15, 2013 (the “Option Contract”).          The Option Contract terms

     provided Plaintiff Cabrera and Defendants Luciano and Walter “accept as lessees”

     the Property from May 1, 2013 to December 1, 2024 and pay a total of $2,400.00 per

     month. Further terms provided,

                     that if any monthly installment of rental [sic] as herein
                         CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                         2022-NCCOA-444

                                        Opinion of the Court



                  called[,] . . . be and remain overdue and unpaid for ten (10)
                  days at any time during such default, party to the first part
                  [Defendant Shop & Go] may at its option terminate this
                  Lease and Option Contract and demand and receive
                  possession of said property.

                  ...

                  [I]t is further agreed that provided all rentals theretofore
                  due have been paid, parties of the second party may at any
                  time during the term of this lease elect to purchase said
                  property for the price of $150,000.00 . . . . In absence of
                  earlier purchase, title to real property shall be delivered
                  unto said parties . . . upon payment in full of the above . . .
                  referenced sales price according to the terms specified
                  above. At that time or earlier delivery upon prepayment of
                  rental to be applied on said purchase price, [Defendant
                  Shop & Go] . . . shall deliver title to parties of the second
                  part free from incumbrances at time of closing.

     At no point did any party record the Option Contract in the Register of Deeds.

¶5         After Plaintiff Cabrera signed the Option Contract, he began subletting

     portions of the Property and managing rental payments.              A few years later,

     Defendant Luciano decided he no longer wanted to be a party to the Option Contract.

     In May 2017, he assigned his one-third undivided interest in the Property to Plaintiff

     Cabrera’s son, Plaintiff Cabrera Jr. Under the terms of the assignment, Plaintiff

     Cabrera Jr. “accepts and assumes from Luciano Bangas Cabrera . . . all of the

     Assignor’s rights and obligations under the provisions of that Lease Option Contract

     dated April 15, 2013 referred to hereinabove.” This assignment was then recorded in

     the Durham County Register of Deeds.
                          CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                             2022-NCCOA-444

                                         Opinion of the Court



¶6          Following this assignment, Plaintiff Cabrera intended to enter into a contract

     to sell his and Plaintiff Cabrera Jr.’s respective interests in the Property to Gregorio

     Paz (“Defendant Paz”) and Defendant Walter. At the time, Defendant Walter’s wife,

     Eliana A. Agudelo-Cabrera, was a Notary Public for North Carolina. Because of

     Eliana’s position, Plaintiff Cabrera and Defendants Walter and Paz all agreed Eliana

     would prepare the contract of sale. Eliana then, in turn, prepared a contract of sale

     in both English and Spanish for the parties to sign.

¶7          On February 1, 2019, Plaintiffs Cabrera and Cabrera Jr. purportedly entered

     into the prepared contract of sale with Defendants Paz and Walker (the “2019

     Contract.”). The 2019 Contract provided,

                   Jose Luis Cabrera and son Jose Luis Cabrera Jr. agree to
                   sell their part of ownership of . . . [the Property] for the
                   amount of $140,000.00. Jose Luis Cabrera is receiving the
                   total amount of $77,000.00 as a down payment, that leaves
                   a balance of $63,000.00 which will be pay [sic] in amounts
                   of $2,000.00 every 15th of every month until [sic] balance is
                   paid in full.

     However, at the time the parties entered into the 2019 Contract, Plaintiff Cabrera

     Jr., lived in Houston, Texas and did not personally sign his name. Plaintiff Cabrera

     signed his own name on behalf of Plaintiff Cabrera Jr. Eliana then notarized the

     contract after all parties signed it.

¶8          When Jose Cabrera Jr. became aware of the 2019 Contract, he told his father

     that he did not consent to the sale and asked his father to void the 2019 Contract.
                          CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                         2022-NCCOA-444

                                        Opinion of the Court



       Thereafter, Plaintiff Cabrera informed Defendants Walter and Paz that he and

       Plaintiff Cabrera Jr. wanted to void the 2019 Contract, but they refused to void the

       contract.

¶9           A few months later, on May 23, 2019, Defendants Walter and Paz decided to

       exercise the option to purchase the Property under the Option Contract. At the same

       time, Defendant Paz’s attorney formed Harvest Street Holdings, LLC (“Defendant

       Harvest Street Holdings”), listing Defendants Paz and Walter as the company’s

       owners. Acting as Defendant Harvest Street Holdings, Defendants Paz and Walter

       exercised the option to buy under the Option Contract with Shop & Go and purchased

       the Property in May 2019. The same day, Defendant Shop & Go conveyed its interest

       in the Property to Defendant Harvest Street Holdings. This deed was promptly

       recorded in the Durham County Register of Deeds. Prior to Defendant Harvest Street

       Holdings’ purchasing the Property, Jose Cabrera had paid a total of $168,000.00

       under the terms of the Option Contract. However, he stopped paying all rent due on

       the Property after February 2019 but continued to remain in possession of the

       Property.

¶ 10         On June 20, 2019, Plaintiffs filed a complaint with the trial court seeking

       declaratory judgment, quiet title, and quantum meruit, and they filed a motion for a

       temporary restraining order and preliminary injunction. On July 10, 2019, a hearing

       was held concerning Plaintiffs’ motion for a temporary restraining order and
                           CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                               2022-NCCOA-444

                                           Opinion of the Court



       preliminary injunction.   The trial court subsequently entered an order denying

       Plaintiffs’ motion on July 25, 2019. On December 22, 2020, Defendant Harvest Street

       Holdings notified Plaintiffs it was terminating their lease because they had failed to

       pay rent since May 22, 2019.       The following month, Defendants Harvest Street

       Holdings, Walter, and Paz moved for summary judgment, arguing there was no

       genuine issue of material fact.

¶ 11         On February 24, 2021, the trial court entered an order granting Defendants’

       motion for summary judgment. Plaintiffs filed a timely notice of appeal of both the

       July 25, 2019 and February 24, 2021 orders.

                                         II.     Discussion

¶ 12         Plaintiffs raise several arguments on appeal. Each will be addressed in turn.

       A. Summary Judgment

¶ 13         We review a trial court’s order for summary judgment de novo. Forbis v. Neal,

       361 N.C. 519, 524, 649 S.E.2d 382, 385 (2007) (citation omitted). “Under a de novo

       review, the . . . court considers the matter anew and freely substitutes its own

       judgment for” that of the trial court. Mann Media, Inc. v. Randolph County Planning

       Bd., 356 N.C. 1, 13, 565 S.E.2d 9, 17 (2002) (cleaned up) (citing Sutton v. North

       Carolina DOL, 132 N.C. App. 387, 389, 511 S.E.2d 340, 341 (1999)). Summary

       judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

       and admissions on file, together with the affidavits, if any, show that there is no
                           CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                           2022-NCCOA-444

                                          Opinion of the Court



       genuine issue as to any material fact and that any party is entitled to a judgment as

       a matter of law.” N.C. Gen. Stat. § 1A-1, R. 56(c).

¶ 14         “The party moving for summary judgment has the burden of establishing the

       lack of any triable issue.” Cater v. Barker, 172 N.C. App. 441, 444, 617 S.E.2d 113,

       116 (2005) (quoting Collingwood v. General Electric Real Estate Equities, Inc., 324

       N.C. 63, 66, 376 S.E.2d 425, 427 (1989)), aff’d, 360 N.C. 357, 625 S.E.2d 778 (2006).

       When reviewing a summary judgment order, we view the evidence “in the light most

       favorable to the non-movant.” Baum v. John R. Poore Builder, Inc., 183 N.C. App.

       75, 80, 643 S.E.2d 607, 610 (2007) (citing Broughton v. McClatchy Newspapers, Inc.,

       161 N.C. App. 20, 26, 588 S.E.2d 20, 25 (2003)); see Caldwell v. Deese, 288 N.C. 375,

       378, 218 S.E.2d 379, 381 (1975).

          1. Quiet Title

¶ 15         Plaintiffs first allege the trial court erred by granting summary judgment to

       Defendants as to their claim to quiet title. We disagree.

¶ 16         An action to quiet title “may be brought by any person against another who

       claims an estate or interest in real property adverse to such person for the purpose of

       determining such adverse claims[] . . . .” N.C. Gen. Stat. § 41-10 (2021); see also

       Resort Development Co. v. Phillips, 278 N.C. 69, 77 178 S.E.2d 813, 818 (1971) (“The

       beneficial purpose of the Statute (G. S. 41-10) is to free the land of the cloud resting

       upon it and make its title clear and indisputable[] . . . .”); Plotkin v. Merchants’ Bank
                           CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                            2022-NCCOA-444

                                          Opinion of the Court



       & Trust Co., 188 N.C. 711, 714, 125 S.E. 541, 542 (1924) (holding in a suit to quiet

       title, the Plaintiff “is not demanding possession of the land nor are his rights put

       in issue. He demands judgment that the defendant has no right, title or interest in

       the land adverse or superior to him[]”). In order to prevail on a claim to quiet title,

       first “the plaintiff must own the land in controversy, or have some estate or interest

       in it and . . . second is that the defendant must assert some claim to such land adverse

       to the plaintiff’s title, estate or interest.” Wells v. Clayton, 236 N.C. 102, 107, 72

       S.E.2d 16, 20 (1952) (citations omitted); see Chicago Title Ins. Co. v. Wetherington,

       127 N.C. App. 457, 461, 490 S.E.2d 593, 597 (1997).

¶ 17         In the present case, Plaintiffs contend the 2019 Contract failed to convey their

       contractual interest under the Option Contract to Defendants Paz and Walter, and

       as such, they have retained an interest in the 2019 Contract and the Property.

       Generally, option contracts “do not of themselves create any interest in the property,

       but only amount to an offer to create or convey such an interest when the conditions

       are performed, and working a forfeiture when not strictly complied with.” Mizell v.

       Dennis Simmons Lumber Co., 174 N.C. 68, 71, 93 S.E. 436, 438 (1917) (citations

       omitted); see also Winders v. Kenan, 161 N.C. 628, 633, 77 S.E. 687, 689 (1913)

       (“Contracts of this character, being unilateral in their inception, are construed strictly

       in favor of the maker, because the other party is not bound to performance, and is

       under no obligation to buy, and it is generally held that time is of the essence of such
                          CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                          2022-NCCOA-444

                                         Opinion of the Court



       a contract, and that the conditions imposed must be performed in order to convert the

       right to buy into a contract of sale.”); Sharpe v. Sharpe, 150 N.C. App. 421, 423, 563

       S.E.2d 285, 287 (2002) (“The exercise of an option is merely the election of

       the optionee to purchase the property.” (internal quotation marks omitted)).

¶ 18         In order to receive conveyance of a property subject to an option contract, the

       optionee must “not only accept the offer[,] but pay or tender the price within the

       prescribed time, but payment or tender is not essential unless it is a condition

       precedent.” Kottler v. Martin, 241 N.C. 369, 372, 85 S.E.2d 314, 317 (1955) (quotation

       omitted); see Winders, 161 N.C. at 633-34, 77 S.E. at 689. A “mere notice of an

       intention to buy or that the party will take the property” in an option contract “does

       not change the relations of the parties.” Kettler, 241 N.C. at 372, 85 S.E.2d at 317

       (quoting Winders, 161 N.C. at 634, 77 S.E. at 689). In other words, until the option

       is exercised, the optionee does not hold any property interest to the property in

       question.

¶ 19         Concerning the interests held by Plaintiffs in this case, Plaintiffs’ interests

       that were purportedly transferred under the 2019 Contract were their rights under

       the Option Contract. The Option Contract only designates Plaintiffs as lessees of the

       Property. We note that prior to Defendant Harvest Street Holdings’ purchasing the

       Property, Jose Cabrera had paid a total of $168,000.00 in rent under the terms of the

       Option Contract; however, title to the Property would only be conveyed should the
                           CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                           2022-NCCOA-444

                                          Opinion of the Court



       lessees “elect to purchase said property for the price of $150,000.00 . . . .” At no time,

       either prior to or after signing the 2019 Contract, did Plaintiffs exercise their option

       to purchase. As such, because our Supreme Court has held option contracts do not

       convey an interest in real property until the option is exercised, we hold Plaintiffs did

       not yet have an interest in the Property pursuant to the Option Contract.             See

       Winders v. Kenan, 161 N.C. 628, 77 S.E. 689 (1913); Mizell v. Dennis Simmons

       Lumber Co., 174 N.C. 68, 93 S.E. 436 (1917).

¶ 20         In their brief, Plaintiffs spend a considerable amount of time arguing why the

       2019 Contract is invalid. However, such an argument is immaterial in this case.

       First, because we conclude the Option Contract did not give any party thereto an

       interest in the Property, the interests Plaintiffs purportedly transferred in the 2019

       Contract, if any, would only be the right to purchase the Property under the Option

       Contract. Thus, even if the 2019 Contract was invalid, Plaintiffs would only possess

       an option to purchase the Property under the Option contract. Because it is firmly

       established that an option contract does not create an interest in real property,

       Plaintiffs would not have had an interest in the Property regardless of whether they

       transferred their interest per the 2019 Contract. Furthermore, notwithstanding

       whether the 2019 Contract is valid, Defendant Walter at all times had a right to

       purchase the Property per the terms of the Option Contract; as such, Defendant

       Walter’s subsequent purchase of the Property with Defendant Paz, acting as
                            CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                           2022-NCCOA-444

                                          Opinion of the Court



       Defendant Harvest Street Holdings, was permissible.

¶ 21            Because Plaintiffs did not have an interest in the Property under the Option

       Contract, a suit to quiet title fails as to the first element: the person “own[s] the land

       in controversy or . . . [has] some estate or interest in it.” Wells, 236 N.C. at 107, 72

       S.E.2d at 20. Plaintiffs neither owned the Property nor had any real property interest

       in it under the terms of the Option Contract. Therefore, we hold the trial court did

       not err by granting summary judgment to Defendants as to Plaintiffs’ action to quiet

       title.

           2. Quantum Meruit

¶ 22            Plaintiffs next argue the trial court erred by granting summary judgment to

       Defendants on their claim for quantum meruit. We disagree.

¶ 23            “In order to prevent unjust enrichment, a plaintiff may recover in quantum

       meruit on an implied contract theory for the reasonable value of services rendered to

       and accepted by a . . . [defendant].” Waters Edge Builders, LLC v. Longa, 214 N.C.

       App. 350, 353, 715 S.E.2d 193, 196 (2011) (quoting Horack v. S. Real Estate Co. of

       Charlotte, Inc., 150 N.C. App. 305, 311, 563 S.E.2d 47, 52 (2002)). A claim in quantum

       meruit “operates as an equitable remedy based upon a quasi contract or a contract

       implied in law.” Paul L. Whitfield, P.A. v. Gilchrist, 348 N.C. 39, 42, 497 S.E.2d 412,

       415 (1998) (citing Potter v. Homestead Preservation Ass’n, 330 N.C. 569, 578, 412

       S.E.2d 1, 7 (1992)). A contract implied in law or a quasi contract is “not a contract.”
                          CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                          2022-NCCOA-444

                                         Opinion of the Court



       Paul L. Whitfield, P.A., 348 N.C. at 42, 497 S.E.2d at 415 (quoting Booe v. Shadrick,

       322 N.C. 567, 570, 369 S.E.2d 554, 556 (1988)); see Waters Edge Builders, LLC v.

       Longa, 214 N.C. App. 350, 353, 715 S.E.2d 193, 196 (2011).

¶ 24         If an express contract exists between the parties, then “the contract governs

       the claim and the law will not imply a contract.” Booe, 322 N.C. at 570, 369 S.E.2d

       at 556 (citing Ranlo Supply Co. v. Clark, 247 N.C. 762, 765, 102 S.E.2d 257, 259

       (1958)); see MORGANTON MFG. & TRADING CO. v. CREWS, 165 N.C. 285, 290, 81

       S.E. 418, 420 (1914). As such, “quantum meruit is not an appropriate remedy when

       there is an actual agreement between the parties.” Paul L. Whitfield, P.A., 348 N.C.

       at, 42, 497 S.E.2d at 415 (citing Booe, 322 N.C. at 570, 369 S.E.2d at 556). “Only in

       the absence of an express agreement of the parties will courts impose a quasi contract

       or a contract implied in law in order to prevent an unjust enrichment.” Id. (citing

       Booe, 322 N.C. at 570, 369 S.E.2d at 556).

¶ 25         Therefore, the focus “in the quantum meruit context[] is on whether there is an

       express contract on the subject matter at issue and not on whether there was a

       contract between the parties.” Ron Medlin Constr. v. Harris, 199 N.C. App. 491, 495,

       681 S.E.2d 807, 810 (2009) (emphasis omitted); see Vetco Concrete Co. v. Troy Lumber

       Co., 256 N.C. 709, 713-14, 124 S.E.2d 905, 908 (1962) (“There cannot be an express

       and an implied contract for the same thing existing at the same time. It is only when

       parties do not expressly agree that the law interposes and raises a promise. No
                           CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                           2022-NCCOA-444

                                          Opinion of the Court



       agreement can be implied where there is an express one existing[] . . . .”).

¶ 26         We find Vetco Concrete Co. v. Troy Lumber Co. to be similar to the case before

       us. There, plaintiff entered into an express agreement with a third party to furnish

       materials necessary to construct residences on lots owned by defendant. Id. at 713,

       618 S.E.2d at 907.     Although plaintiff and defendant never entered a contract

       requiring defendant to pay for its materials, it brought suit against defendant for

       outstanding payments under the theory of implied contract. Id. Our Supreme Court

       held since there was an express contract with a third party for the purchase of the

       materials, the trial court erred by submitting the case to the jury “on the theory of an

       implied contract on the part of the defendant to pay for materials sold and delivered

       to another under an express contract.” Id. at 715, 124 S.E.2d at 909.

¶ 27         Our Supreme Court’s decision in Vetco Concrete Co. v. Troy Lumber Co. is

       binding on the case sub judice. In the present case, Plaintiffs showed the existence

       of an express contract between Defendant Shop & Go and Defendant Walter, one of

       the founders of Defendant Harvest Street Holdings. The Option Contract specifically

       provided Plaintiffs and Defendant Walter were to pay Defendant Shop & Go a

       security deposit and approximately $2,400.00 in monthly rent. Because an express

       contract existed between Plaintiffs and Defendant Shop & Go, Plaintiffs may not now

       sue on the theory of an implied contract for amounts paid subject to this express

       contract. Id. Accordingly, since quantum meruit requires the existence of an implied
                           CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                            2022-NCCOA-444

                                          Opinion of the Court



       contract, the trial court did not err by granting summary judgment to Defendants on

       Plaintiffs’ quantum meruit action.

       B. Temporary Restraining Order and Preliminary Injunction

¶ 28         Finally, Plaintiffs contend the trial court erred by denying their motion for a

       temporary restraining order and preliminary injunction. We disagree.

¶ 29         At the outset, we note Plaintiffs’ brief fails to argue their claim pertaining to

       a temporary restraining order. N.C. R. App. P.28 (“The function of all briefs required

       or permitted by these rules is to define clearly the issues presented to the reviewing

       court and to present the arguments and authorities upon which the parties rely in

       support of their respective positions thereon. The scope of review on appeal is limited

       to issues so presented in the several briefs.”). Thus, Plaintiffs’ claim as to a temporary

       restraining order is deemed abandoned.

¶ 30         As to Plaintiffs’ claim for a preliminary injunction, we review a preliminary

       injunction “essentially de novo.” VisionAIR, Inc. v. James, 167 N.C. App. 504, 507,

       606 S.E.2d 359, 362 (2004) (quoting Robins & Weill, Inc. v. Mason, 70 N.C. App. 537,

       540, 320 S.E.2d 693, 696 (1984)). Since a preliminary injunction is an “extraordinary

       measure” it will only be issued

                    (1) if a plaintiff is able to show likelihood of success on the
                    merits of his case and (2) if a plaintiff is likely to sustain
                    irreparable loss unless the injunction is issued, or if, in the
                    opinion of the Court, issuance is necessary for the
                    protection of a plaintiff’s rights during the course of
                           CABRERA V. HARVEST STREET HOLDINGS, LLC.

                                             2022-NCCOA-444

                                         Opinion of the Court



                    litigation.

       Ridge Community Investors, Inc. v. Berry, 293 N.C. 688, 701, 239 S.E.2d 566, 574

       (1977) (citing Waff Bros., Inc. v. Bank of North Carolina, N.A., 289 N.C. 198, 204-05,

       221 S.E.2d 273, 277 (1976); then citing Pruitt v. Williams, 288 N.C. 368, 372, 218

       S.E.2d 348, 351 (1975); and then citing Western Conference of Original Free Will

       Baptists v. Creech, 256 N.C. 128, 139, 123 S.E.2d 619, 626 (1962)).

¶ 31         Here, Plaintiffs’ claim for a preliminary injunction fails as to the first prong.

       As discussed supra, Plaintiffs were unable to show a likelihood of success on the

       merits. Therefore, the trial court did not err by denying Plaintiffs’ motion for a

       preliminary injunction.

                                      III.     Conclusion

¶ 32         Viewing the evidence in the light most favorable to Plaintiffs, we hold no

       triable issue exists as to their claims to quiet title and for quantum meruit. We hold

       the trial court properly granted summary judgment to Defendants. Likewise, since

       the Plaintiffs were unable to show a likelihood of success on the merits, we conclude

       the trial court properly denied Plaintiffs’ motion for a preliminary injunction. As

       such, we affirm the order and judgment of the trial court.

             AFFIRMED.

             Judge DILLON and JACKSON concur.